SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities and Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e) (2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant under Rule 14a-12 DCP Holding Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined) Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: March20, 2015 Dear DCP Holding Company Shareholder: We invite you to attend our Annual Meeting of Shareholders on Wednesday, April 22, 2015, at 6:30 p.m., local time, at the Sharonville Convention Center, 11355 Chester Road, Sharonville, Ohio 45241. At the meeting, we will ask you to elect six members of the Board of Directors, and you will be asked to provide an advisory vote on our executive compensation. We will also review the progress of the Company during the past year and you will have the opportunity to ask questions. The attached Notice of Annual Meeting of Shareholders and Proxy Statement describes the business we will conduct and provides information about the Company that you should consider when you vote your shares. On behalf of the Board of Directors, we would like to express our appreciation for your continued interest in the affairs of the Company. We look forward to greeting as many of our shareholders as possible. Sincerely, /s/ Stephen T. Schuler, DMD /s/Anthony A. Cook STEPHEN T. SCHULER, DMD ANTHONY A. COOK Chairman of the Board President, Chief Executive Officer and Director DCP HOLDING COMPANY NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on April22, 2015 To Our Shareholders: The Annual Meeting of Shareholders (the “Annual Meeting”) of DCP Holding Company, an Ohio corporation (the “Company”), will be held on Wednesday, April 22, 2015, at 6:30 p.m., local time, at the Sharonville Convention Center, 11355 Chester Road, Sharonville, Ohio, for the following purposes: 1. To elect six members of the Board of Directors to serve until the 2017 Annual Meeting; 2. To hold a non-binding advisory vote on executive compensation and; 3. To transact such other business as may properly come before the meeting or any postponement or adjournment thereof. Only shareholders of record of DCP Holding Company’s Class A, Class B and Class C Common Shares at the close of business on March 6, 2015 are entitled to notice of and to vote at the Annual Meeting. All shareholders are cordially invited to attend the Annual Meeting in person. However, to assure your representation at the Annual Meeting, please vote as soon as possible by completing, signing, dating and returning the enclosed proxy card as promptly as possible in the postage-prepaid envelope enclosed for that purpose. Any shareholder attending the Annual Meeting may vote in person even if he or she has voted using the proxy card by revoking his or her proxy prior to the vote being taken. By Order of the Board of Directors /s/ David A. Kreyling, DMD DAVID A. KREYLING, DMD Sharonville, Ohio Secretary March20, 2015 IMPORTANT: WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE VOTE BY COMPLETING AND PROMPTLY RETURNING THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 22, 2015: This proxy statement and the Company’s 2014 Annual Report to Shareholders are also available at: www.dentalcareplus.com/ eproxy DCP HOLDING COMPANY PROXY STATEMENT General The Company is soliciting the enclosed proxy for use by our Board of Directors (the “Board”) at our Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Wednesday, April22, 2015, at 6:30 p.m., local time, and at any postponement or adjournment thereof, for the purposes set forth in this Proxy Statement and in the accompanying Notice of Annual Meeting of Shareholders. The Annual Meeting will be held at the Sharonville Convention Center, 11355 Chester Road, Sharonville, Ohio 45241, and the telephone number at that location is (513)771-7744. The cost of this solicitation will be borne by the Company. In addition to solicitation of proxies by mail, Company employees may solicit proxies by telephone, facsimile or electronic mail. If you sign and return the enclosed proxy card, your vote will be cast as indicated on the card. Your presence at the Annual Meeting will not, in and of itself, revoke your proxy. However, you may revoke your proxy anytime before it is exercised by delivering to us a new, later-dated proxy, or by giving written notice to us before or at the Annual Meeting. Notice of revocation of your proxy prior to the Annual Meeting should be delivered to DCP Holding Company, Secretary, at the Company’s corporate headquarters, 100 Crowne Point Place, Sharonville, Ohio 45241-5427. The Company is authorized to issue 7,500 Class A Redeemable Common Shares, without par value (hereinafter the “Class A Common Shares”), 120,000 Class B Redeemable Common Shares, without par value (hereinafter the “Class B Common Shares”), 80,000 Class C Redeemable Common Shares, without par value (hereinafter the “Class C Common Shares”), 100,000 Class D Redeemable Common Shares, without par value (hereinafter the “Class D Common Shares”) and 100,000 preferred shares, without par value. As of March 6, 2015, the record date for the determination of holders of Class A and Class B Common Shares entitled to notice of, and to vote at, the Annual Meeting, there were 531 Class A Common Shares outstanding that were held of record by 531 shareholders, 7,843 Class B Common Shares outstanding that were held of record by 562 shareholders, 321 Class C Common Shares outstanding that were held by 6 shareholders, no Class D Common Shares outstanding and 2,300 preferred shares outstanding, which have been designated as Institutional Preferred Shares (“Institutional Preferred”) that were held of record by two shareholders. Class A Common Shares, Class B Common Shares and Class C Common Shares are collectively referred to as the “Common Shares”. The Common Shares are entitled to one vote per share on all matters submitted to a vote of shareholders, but do not have the right to vote cumulatively in the election of directors. The Common Shares will vote together as a group on all matters at the Annual Meeting. The Class D Common Shares and Institutional Preferred Shareholders do not have voting rights, except as provided by law. The holders of a majority of our outstanding Common Shares, as a group, on the record date must be present or represented by proxy at the Annual Meeting of Shareholders to constitute a quorum. This proxy statement, the accompanying Notice of Annual Meeting of Shareholders, the enclosed proxy card and 2014 Annual Report to Shareholders are first being mailed to shareholders on or about March 20, 2015. 1 Voting How to vote . Class A, Class B and Class C shareholders may vote in person at the meeting or by proxy. We recommend you vote by proxy even if you plan to attend the meeting. If desired, provided that you have properly revoked your proxy (see above), you can change your vote at the meeting. How proxies work. The Board of Directors is asking for your proxy. By giving a proxy you authorize the persons named to vote your shares at the meeting in the manner you direct. You may vote for all, some or none of the director candidates. All proxies properly signed will, unless a different choice is indicated, be voted “FOR” the election of all nominees for Directors proposed by the Board of Directors, and “FOR” approval of the advisory vote on our executive compensation. Although we do not currently anticipate that any other matters will be raised at the meeting, if any other matters properly come before the meeting or any postponement or adjournment thereof, each proxy will be voted in the discretion of the individuals named as proxies on the card. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the beneficial ownership of the Common Shares of DCP Holding Company as of March6, 2015 for the following: (1)each of our Named Executive Officers; (2)each of our directors and nominees; and (3)our directors and executive officers as a group. No person beneficially owns more than 5% of DCP Holding Company’s Common Shares. Number of Common Shares Beneficially Owned Percent of Common Shares Owned NAME OF BENEFICIAL OWNER Mark E. Bronson 47 * Michael J. Carl 81 * Jack M. Cook % James T. Foley 63 * Robert E. Hamilton 59 * David A. Kreyling 81 * James E. Kroeger 81 * Donald J. Peak 81 * Fred H. Peck 81 * Ronald L. Poulos 26 * Molly M. Rogers % Stephen T. Schuler % Anthony A. Cook 0 * Robert C. Hodgkins, Jr. 0 * Rebecca T. Hetzer 0 * Jodi M. Fronczek 0 * Directors / Officers as a group % *Less than one percent (1%) 2 PROPOSAL ONE ELECTION OF DIRECTORS Nominees Our Board of Directors currently has thirteen members and is divided into two classes, with Class I consisting of seven members and Class II consisting of six members. The members of each class are elected to serve a two-year term with the term of office for each class ending in consecutive years. At this year’s Annual Meeting, the terms of our Class II directors will expire. All six nominees named below are current Class II directors who have been recommended by the Corporate Affairs Committee and nominated for re-election to the Board by a majority of the independent directors. The term of office of each person elected as a Class II director will continue until the 2017 Annual Meeting of Shareholders. You cannot vote for a greater number of persons than the number of nominees named in this proxy statement. If for any reason any of the nominees is not a candidate when the election occurs (which is not expected), the Board of Directors intends that proxies will be voted for the election of a substitute nominee designated by the Board of Directors as recommended by a majority of the independent directors. The following information is furnished with respect to each person nominated for election as a director. Recommendation The Board of Directors recommends that you vote “FOR” the election of the s ix nominees listed below. DIRECTOR NOMINEES Name Age Period of Service as a Director Term Expires in: Mark E. Bronson, DDS 51 2013 to date Jack M. Cook, MHA 70 2002 to date Robert E. Hamilton, DDS 68 2013 to date Fred H. Peck, DDS 54 1988 to date Molly M. Rogers, MBA, CPA 57 1989 to date Stephen T. Schuler, DMD 67 1998 to date Dr. Mark E. Bronso n, DDS has been engaged in the private practice of general dentistry in Cincinnati, Ohio since 1991. Dr. Bronson is a former Associate board member from 2003-2009. Dr. Bronson is the immediate Past President of the Ohio Dental Association, Past President of the Cincinnati Dental Society, and is a member of the International College of Dentists, the American College of Dentists, and the Pierre Fauchard Academy. Dr. Bronson is also a member of the ODASC, the for-profit subsidiary of the Ohio Dental Association. Dr. Bronson is a 1991 graduate of The Ohio State University and is the staff dentist for Hamilton County youth center. Dr. Bronson also has coached basketball for high school and elementary school teams for the past six years. The Company believes Dr. Bronson is an excellent director nominee because of his local leadership in organized dentistry as well as his experience and skills in multiple committees and organizations in the fields of Dental Benefits, Finance, and Governance. Mr. Jack M. Cook , MHA is a retired health care executive. He was a senior consultant with the Compass Group in Cincinnati from 2001 through 2009. Mr. Cook served as President and Chief Executive Officer of The Health Alliance of Greater Cincinnati, President of The Christ Hospital and founding president of the managed care network Healthspan since his recruitment to Cincinnati in 1983 until 2001. He also served on the Board and the Audit Committee of a local bank from 1992 through 2004. He attended the University of North Carolina and Duke University, earning a B.S. degree in Business and a Master’s degree in Hospital Administration. Mr. Cook is presently Chairman of the Board’s Corporate Affairs Committee. In addition to his industry experience and qualifications described above, the Company believes Mr. Cook should continue to serve as a director because of his experience as the CEO of a local hospital / hospital system for over 25 years where he developed strong skills and experience in organizational governance and management, board relations, and financial and marketing management. 3 Dr. Robert E. Hamilton , DDS has been engaged in the private practice of oral and maxillofacial surgery in the Cincinnati, Ohio area since 1992. He served in the U.S. Navy prior to 1992 and was the head of oral and maxillofacial surgery at Naval Hospital Camp Pendleton, California and Naval Air Station, Pensacola, Florida. Dr. Hamilton is a member of the American Dental Association, the Ohio Dental Association, the Cincinnati Dental Society, the American Association of Oral and Maxillofacial Surgeons, the Ohio Society of Oral and Maxillofacial Surgeons and the Cincinnati Society of Oral and Maxillofacial Surgeons. He is also a member of the International College of Dentists and has served as a member of the Committee of Management of the Gamble-Nippert YMCA. He also served as the President of the Cheviot-Westwood Kiwanis Club and Lieutenant Governor of the 6th Division of the Ohio Kiwanis. He received a Master of Business Administration degree from Xavier University in 2010. Dr. Hamilton currently serves on the Company’s Corporate Affairs and Clinical Affairs Committees. In addition to his industry experience and qualifications described above, the Company believes Dr. Hamilton should continue to serve as a director because of his expertise in oral and maxillofacial surgery, an important specialty in dentistry, his business management skills he acquired through his Xavier MBA degree, and he is well known to many of the dentist shareholders on the west side of Cincinnati. Dr. Fred H. Peck , DDS has been engaged in the private practice of general dentistry in the Cincinnati, Ohio area since 1986. Dr. Peck was first nominated to serve on the Board of Directors of Dental Care Plus in 1988 and has been a director of Dental Care Plus and the Company continuously since that time. He was also the Treasurer of Dental Care Plus from 1990 to 2012 and the Treasurer of the Company from 2004 to 2012. Dr. Peck was the Chairman of the Company’s Utilization Review and Quality Assurance Committee from 1989 through 2009 and became the Chairman of the Board’s Clinical Affairs Committee in July 2009. In addition to his industry experience and qualifications described above, the Company believes Dr. Peck should continue to serve as a director because he brings to the Board an exceptional level of clinical expertise. He is a long standing member of the Cincinnati Dental Society Scientific Program Committee and served as Chairman of this committee in 2001 and 2008. He is an Accredited Member of the American Academy of Cosmetic Dentistry and is a lecturer for the University of Cincinnati Hospital dental residents in cosmetic dentistry and the Raymond Walter Dental Hygiene Program in cosmetic dentistry. Ms. Molly M. Rogers , MBA, CPA has been an Assistant Professor of Accounting at the Carl H. Lindner College of Business at the University of Cincinnati since 2012. She has also served as the Director of Reimbursement at St. Elizabeth Healthcare (SEH) from 2000 to 2013. Before joining SEH, she served as a consultant to SEH, as well as Johnson & Johnson and other local health care agencies. From 1987 to 1998, she was an Assistant Professor of Finance in the Masters of Health Administration Program at Xavier University. Ms. Rogers was employed by the accounting firm of Ernst & Whinney for eight years previous to her position with Xavier University. She is a Board member of the Carmel Manor Nursing Home. She has also served on several community boards and is a licensed Certified Public Accountant. Ms. Rogers currently serves on the Board’s Audit and Finance Committees. In addition to her industry experience and qualifications described above, the Company believes Ms. Rogers should continue to serve as a director because she brings to the Board of Directors an excellent background in accounting and finance in the health care industry and a unique perspective relative to provider fee schedule and reimbursement issues. She is an effective member of the Company’s Finance and Audit Committees. Dr. Stephen T. Schuler , DMD has been engaged in oral and maxillofacial surgery in the Northern Kentucky area since 1974. He is the President of Oral Facial Surgery Associates, a past President of the Kentucky Board of Dentistry, a past President of the Kentucky Society of Oral and Maxillofacial Surgery and a past Chairman of the Board of Kentucky Dental Association. Dr. Schuler is presently the Chairman of the Board of Directors of the Company and serves on the Finance and Corporate Affairs Committees. Dr. Schuler was the Vice Chairman of Dental Care Plus from 2001 to 2005 and the Vice Chairman of the Company from the reorganization of Dental Care Plus through 2005. He became the Chairman of the Board of the Company effective January 2006. In addition to his industry experience and qualifications described above, the Company believes Dr. Schuler should continue to serve as a director because he is a licensed, practicing oral and maxillofacial surgeon with many years of relevant experience and a strong working knowledge of the dental benefits industry. He works on a daily basis with many dental providers and member patients of the Company and understands the specific needs and concerns of both dental providers and members. Since his nomination to the Company’s Board of Directors in 1998, Dr. Schuler has served on nearly every board committee. He has a thorough knowledge of all facets of the Company’s business. 4 C lass I Directors – Terms Ending in 201 6 Current Class I directors whose terms continue until the Annual Meeting of Shareholders in 2016: Name Age Period of Service as a Director Expiration of Term for which Proposed: Michael J. Carl, DDS 55 2004 to date Anthony A. Cook, MS, MBA 64 2008 to date James T. Foley 69 2012 to date David A. Kreyling, DMD 61 1996 to date James E. Kroeger, MBA, CPA 59 2006 to date Donald J. Peak, CPA 61 2001 to date Ronald L. Poulos, DDS 49 2014 to date Michael J. Carl, DDS has been engaged in the private practice of general dentistry in Cincinnati, Ohio since 1986. He has served as Vice President and President of the Cincinnati Dental Society. Previously he was also a member of the Cincinnati Dental Society Nominating and Peer Review Committees. Dr. Carl has been a delegate with the Ohio Dental Association since 1998. He is a member of the Alpha Omega Dental Fraternity and served as its President in 2001. Dr. Carl graduated from Ohio State University in 1985, which was followed by a general practice residency at Mt. Sinai Hospital in Cleveland, Ohio in 1985 and 1986. He is a member of the Cincinnati Dental Association, Ohio Dental Association and the American Dental Association. Dr. Carl currently provides dental services to the residents of four local area nursing homes and participates in the Ohio Dental Options program. He has served on the Company’s Board of Directors since 2004, has served as Treasurer since 2012 and currently serves on the Company’s Audit and Clinical Affairs Committees. In addition to his industry experience and qualifications described above, the Company believes Dr. Carl should continue to serve as a director because of the perspective he brings to the Board as a Cincinnati-based general dentist who has been highly active in many key Cincinnati and Ohio dental organizations and associations. Mr. Anthony A. Coo k, MS, MBA has been President and Chief Executive Officer of Dental Care Plus since February2001 and, upon reorganization of Dental Care Plus, also assumed this position for the Company. Mr.Cook has over 30years of management experience in the health care industry. He has HMO experience as a Plan Administrator, the Director of Health Systems for the largest Blue Cross and Blue Shield HMO in Ohio, as well as the Executive Director of a provider-owned health plan. Before arriving at Dental Care Plus, Mr. Cook consulted with health care organizations in developing capabilities to succeed in a managed care environment. Mr.Cook has a bachelor’s degree in psychology and a master’s degree in guidance and counseling from Youngstown State University as well as a Master of Business Administration degree from Baldwin-Wallace College in Cleveland, Ohio. In addition to his industry experience and qualifications described above, the Company believes Mr. Cook should continue to serve as a director because of his strong knowledge of the managed dental benefits industry and because it is customary and appropriate for a company’s CEO to serve as a director. James T. Foley is the Principal of the Foley Group, a private business consulting firm. From 2011 through 2013, Mr. Foley was President of PIVOTek, a manufacturer of prefabricated bathrooms units for hospitals, which was a Joint Venture company involving Grote Enterprises. Prior to assuming the role at PIVOTek, Mr. Foley was President of Grote Enterprises from 2005 to 2011. Grote operates a family of businesses and joint ventures including CINFAB, T.J. Dyer Company, Commercial HVAC and Grote Construction Services. Mr. Foley was President of CINFAB, Inc. from 2003 through 2004, where he was responsible for the operations and financial performance of this sheet metal fabrication business. From 2000 to the beginning of 2003, Mr. Foley was the President and owner of Moraine Molded Plastics, Inc., a custom plastic injection molding and assembly business. From 1994 to 1998, Mr. Foley was a Vice President at Computer Technology Corporation, a company specialized in the development, manufacturing and marketing of sophisticated computer software and hardware for factory automation control. In addition, Mr. Foley was Vice President of Marketing, Sales and Operations for Mutual Manufacturing & Supply Company from 1987 through 1994 and worked for Aim Packaging, Inc. and Anchor Hocking Corporation in various positions from 1970 through 1987. Mr. Foley has a Bachelor’s degree in Economics from Xavier University and served in the United States Army for three years. Mr. Foley currently serves on the Company’s Audit and Corporate Affairs Committees. The Company believes Mr. Foley should continue to serve as a director because of his extensive business experience in a variety of industries and his success and effectiveness as an executive focused on strategic planning, product planning and development, product and market segment management, sales and marketing management and operations management. 5 David A. Kreyling, DMD has been engaged in the private practice of general dentistry in the Florence, Kentucky area since 1980 and has served as President of the Northern Kentucky Dental Society. Dr. Kreyling currently serves on the Finance and Corporate Affairs Committees. In addition to his industry experience and qualifications described above, the Company believes Dr. Kreyling should continue to serve as a director because he is a representative of our Northern Kentucky area dentists. Dr. Kreyling has also developed strong finance and benefits and compensation skills and experience during his prior terms as a Director. James E. Kroeger, MBA, CPA has been the Head of Internal Audit at American Modern Insurance Group since 2004. Prior to joining American Modern Insurance Group, he was a Firm Director in the Audit and Assurance practice of Deloitte & Touche LLP in Cincinnati, Ohio. He was with Deloitte for approximately 25 years, specializing in auditing insurance and health care entities, and developed a deep technical expertise in the insurance industry. Mr. Kroeger currently is the Chairman of the Audit Committee and serves on the Finance Committee. Mr. Kroeger was recruited to serve on the Company’s Board of Directors in 2006 when the Company filed its initial Form 10 with the U.S. Securities and Exchange Commission and has been designated as the Audit Committee’s financial expert in accordance with SEC regulations. In addition to his industry experience and qualifications described above, the Company believes Mr. Kroeger should continue to serve as a director because of his extensive experience in auditing publicly-traded insurance companies, his technical expertise in the insurance industry and his significant experience with SEC regulations and financial reporting requirements. Since becoming a Board member in 2006, Mr. Kroeger has been instrumental in the establishment of a strong internal audit function for the Company. He possesses the requisite experience and skill to continue to serve as the Chairman of the Company’s Audit Committee. Donald J. Peak, CPA has been the Director of Operations – Finance for UC Health since July 2011. Prior to that Mr. Peak was the Director of Reimbursement and Financial Analysis for Deaconess Long Term Care from 2009 to 2011. Before 2009, he was a shareholder, board member and President / CEO of D.J. Peak Consulting, Inc. and PDMB, Inc., two closely held corporations. Mr. Peak was also previously employed by Deloitte & Touche and Ernst & Whinney. Mr. Peak received a Bachelor of Science degree from Indiana State University. He is currently a member of the American Institute of Certified Public Accountants and the Healthcare Financial Management Association. Mr. Peak is presently Chairman of the Board’s Finance Committee. In addition to his industry experience and qualifications described above, the Company believes Mr. Peak should continue to serve as a director because he has over 15 years of experience as an owner, board member and officer of privately held companies and has over 30 years of experience with healthcare finance. He is also very knowledgeable in the area of information technology that is a key success factor for the Company as we strive to use information technology to increase productivity and reduce administrative costs. Ronald L. Poulos, DDS has been engaged in the private practice of pediatric dentistry in Cincinnati, Ohio since 1998. Dr. Poulos became a board certified pediatric dentist in 2001. He is an active member of the American Academy of Pediatric Dentistry, the American Dental Association, the Ohio Dental Association and the Cincinnati Dental Society. In addition, Dr. Poulos has been the Treasurer of the Cincinnati east side dental study club since 2005 and was a board member of the Childrens’ Dental Care Foundation from 2006 through 2012. Dr. Poulos currently serves on the Finance Committee. In addition to his industry experience and qualifications described above, the Company believes Dr. Poulos should serve as a director because he represents the pediatric dental specialty and because he is well known to many of the dentist shareholders on the east side of Cincinnati. Director Independence Our Board of Directors has determined that each of the following members is an “independent director” as defined by the listing standards of The Nasdaq Stock Market: Jack M. Cook, James T. Foley, James E. Kroeger, Donald J. Peak, and Molly Meakin-Rogers. The following directors are not an “independent director” as defined by the listing standards of The Nasdaq Stock Market due to their status as a participating provider with Dental Care Plus, Inc. or status as an employee of the Company: Mark E. Bronson, Michael Carl, Robert E. Hamilton, David A. Kreyling, Fred H. Peck, Ronald L. Poulos, Stephen T. Schuler, and Anthony A. Cook. 6 Board Leadership Structure and Risk Oversight Our Board of Directors consists of seven dentist directors and six non-dentist directors. The Chairman of the Board is required to be a dentist director. The President and Chief Executive Officer is a non-dentist director and not permitted to serve as Chairman of the Board. Company risk management is the responsibility of the CEO and the CFO. The Board of Directors has delegated the responsibility for risk oversight to the Audit Committee (see Audit Committee). Meetings and Committees Our Board of Directors held a total of nine meetings during 2014 and also took certain actions by written consent. All incumbent directors during the last year attended 75% or more of the aggregate of (i)the total number of meetings of the Board of Directors (held during the period for which she or he has been a director) and (ii)the total number of meetings held by all committees on which he or she served. We invite, but do not require, our directors to attend the Annual Meeting. All of our directors attended the 2014 Annual Meeting of Shareholders. Our Board appoints committees to help carry out its duties. In particular, Board committees work on key issues in greater detail than would be possible at full Board meetings. Each committee reviews the results of its meetings with the full Board. Our Board of Directors had four standing committees during 2014: Audit, Finance, Clinical Affairs and Corporate Affairs. Audit Committee. The Audit Committee’s members are James E. Kroeger, MBA, CPA, Chairman, Molly M. Rogers, MBA, CPA, Michael J. Carl, DDS, and James T. Foley. The Committee met seven times in 2014 and conducted an Audit Committee educational session focused on business combinations, rabbi trusts and reinsurance accounting. The Audit Committee is responsible for facilitating the Board of Directors’ financial oversight responsibilities for DCP Holding Company. The Committee is also responsible for appointing, retaining, compensating, overseeing, evaluating and terminating the Company’s independent auditors. The Audit Committee alone has the authority to approve all audit engagement fees and terms, as well as all non-audit engagements with the independent auditors. The independent auditors report directly to the Audit Committee. The Audit Committee also prepares the Audit Committee Report as it appears in this Proxy Statement. The Board of Directors has determined that Mr.Kroeger is an “audit committee financial expert”, as defined under Regulation S-K Item407(d)(5). In addition, Mr. Kroeger meets the independence standards applicable to Audit Committee members under the SEC’s rules for companies listed on The Nasdaq Stock Market. Mr. Foley, Mr. Kroeger and Ms. Rogers are “independent” as such term is defined for audit committee members by the listing standards of The Nasdaq Stock Market. The Audit Committee has a charter that includes its risk assessment duties and responsibilities. Periodically the Audit Committee discusses with senior management the Company’s significant financial and non-financial risks and the steps management has taken to monitor and mitigate such risks. A copy of the charter is attached as an Appendix to this proxy statement. The charter is not available on the Company’s website. Finance Committee. The Finance Committee’s members are Donald J. Peak, CPA, Chairman, Stephen T. Schuler, DMD, David A. Kreyling, DMD, James E. Kroeger, MBA, CPA, Ronald L. Poulos, DDS, and Molly M. Rogers, MBA, CPA. The Committee met twelve times in 2014. The Finance Committee is responsible for assisting the Board of Directors in fulfilling its responsibilities for reviewing and monitoring financial performance, budget development and strategic financial planning of the Company and its subsidiaries. The Finance Committee also: (a)provides advice and counsel as requested by management in the review of opportunities for investment in businesses anticipated to contribute to the Company’s growth and profit objectives; (b)provides advice and counsel as requested by management in the review of decisions on significant investment in the Company’s business, such as real estate, buildings, equipment and technology; and (c)reviews and makes a recommendation to the full Board regarding the Company’s investment to the extent a business or investment opportunity is financially or strategically material to the Company. 7 Clinical Affairs Committee. The Clinical Affairs Committee’s members are Fred H. Peck, DDS, Chairman, Mark E. Bronson, DDS, Michael Carl, DDS, and Robert E. Hamilton, DDS. The Committee met twelve times during 2014. The Clinical Affairs Committee is charged with reviewing service patterns of providers and requests for pretreatment estimates that do not clearly meet Company standards. The Clinical Affairs Committee is also charged with retrospective review of covered services provided by dentists to determine whether the frequency and nature of the services are in compliance with standards adopted by the Clinical Affairs Committee. The Clinical Affairs Committee may recommend that the participating agreement of a dentist who is not in compliance with these standards be terminated, suspended or not renewed, or that benefits paid to the provider for particular services rendered by him or her be reduced. The Clinical Affairs Committee also has oversight over the credentialing of new dentist providers that apply to be participating providers in our provider networks. This committee oversees the periodic re-credentialing of dentist providers already in one of our existing provider networks and evaluates whether a dentist should be terminated from one of the provider networks if an action is filed against the dentist with a state department of insurance or other regulatory agency or the provider loses his medical malpractice insurance coverage due to an adverse claim. The Clinical Affairs Committee is also charged in part with determining whether all participating dentists maintain good standing with regulatory agencies. The recommendations of the Clinical Affairs Committee are forwarded to our Board of Directors for consideration and appropriate action. Corporate Affairs Committee. The Corporate Affairs Committee’s (the “Committee”) members are Jack M. Cook, MHA, Chairman, Mark E. Bronson, DDS, James T. Foley, Robert E. Hamilton, DDS, David A. Kreyling, DMD, and Stephen T. Schuler, DMD. The Committee does not have a charter. Jack M. Cook and James T. Foley are “independent” as such term is defined by the listing standards of The Nasdaq Stock Market. The Committee met eight times during 2014. The Corporate Affairs Committee is responsible for the following functions: 1) Benefits and Compensation - The Committee is responsible for discharging the responsibilities of the Board with respect to the compensation of our executive officers. The Committee sets performance goals and objectives for the chief executive officer and the other executive officers, evaluates their performance with respect to those goals and sets their compensation based upon the evaluation of their performance. In evaluating executive officer pay, the Committee retains the services of a compensation consultant and considers recommendations from the Chief Executive Officer and the Chairman of the Board with respect to goals and compensation of the other executive officers. The Committee also periodically reviews director compensation. All decisions with respect to executive and director compensation are approved by the Committee. The Committee is responsible for administering our management equity incentive plans. The Committee also periodically reviews compensation and equity-based plans and makes its recommendations to the Board with respect to those plans. The Committee: (a)reviews and establishes the compensation and benefits for the Company’s Named Executive Officers (defined below) and reports these decisions to the Board of Directors; (b)reviews the compensation and benefits for the Company’s other senior executive officers; (c)reviews the design of and administers, as appropriate, the Company’s broad-based incentive plans; (d)determines and establishes the appropriate retirement and severance packages and benefits to be given by the Company to our Named Executive Officers; (e)monitors the conformity of the aforementioned compensation and incentive packages with various laws and regulatory considerations pertaining to compensation matters; and (f)prepares the Report of the Corporate Affairs Committee for inclusion in this Proxy Statement. 2) Corporate Governance - The Corporate Affairs Committee: (a)reviews the independence and other qualifications of Board members, considers questions of possible conflicts of interest among Board members or management and DCP Holding Company and its subsidiaries, and monitors all other activities of Board members or management that could interfere with such individuals’ duties to DCP Holding Company; (b)provides periodic review of Board performance and compensation and reports its findings to the Board; and (c)makes recommendations to the Board concerning the composition, size, structure and activities of the Board and its committees. 3) Nominating - Another function of the Corporate Affairs Committee is to recommend to the full Board of Directors persons to be nominated for election as directors. The Corporate Affairs Committee considers nominees recommended by holders of Common Shares (each an “Eligible Nominating Shareholder”), provided that such nominations are submitted in writing to Stephen T. Schuler, DMD, 100 Crowne Point Place, Sharonville, Ohio 45241, not later than February 1 preceding the Annual Meeting. In its evaluation the Committee does not distinguish between nominees identified by the Committee and nominees recommended by shareholders. 8 Director Nomination Process The Corporate Affairs Committee has adopted a policy regarding director nominations (the “Policy”). The Policy establishes qualifications and factors for selection of persons to be nominated to serve as directors. Those factors reflect the Corporate Affairs Committee’s belief that a candidate for the Board should demonstrate experience or expertise needed to offer meaningful and relevant advice and guidance to management, possess the proven ability to exercise sound business judgment, and have consistently demonstrated the highest personal integrity and ethics. The Corporate Affairs Committee evaluates candidates taking into consideration, among other things, the current composition of the Board, the Company’s operations and its plan for the future, long-term interests of the Company and its shareholders, and the need to maintain a balance of knowledge, experience, and capabilities. The Policy is subject to periodic review and amendment by the Corporate Affairs Committee in consultation with other independent directors serving on the Company’s Board. The Policy provides that the Corporate Affairs Committee will consider candidates who are duly recommended in writing by Eligible Nominating Shareholders. Each such submission must include a statement of the qualifications of the nominee, a consent signed by the nominee evidencing a willingness to serve as a director if elected, and a commitment by the nominee to meet personally with the Corporate Affairs Committee. In addition, in order for a recommendation to be considered by the Corporate Affairs Committee, the recommendation notice must contain, at a minimum, the following: the name, address, and telephone number of the Eligible Nominating Shareholder making the recommendation; the full legal name, address and telephone number of the individual being recommended, together with a reasonably detailed description of the background, experience and qualifications of that individual; a written acknowledgment by the individual being recommended that he or she has consented to that recommendation and consents to the Company’s undertaking of an investigation into that individual’s background, experience and qualifications in the event that the Committee desires to do so; any information not already provided about the person’s background, experience and qualifications necessary for the Company to prepare the disclosure required to be included in the Company’s proxy statement about the individual being recommended; the disclosure of any relationship of the individual being recommended with the Company or any of its subsidiaries or affiliates, whether direct or indirect; the disclosure of any relation of the individual being recommended with the Eligible Nominating Shareholder, whether direct or indirect; and, if known to the Eligible Nominating Shareholder, any material interest of such Eligible Nominating Shareholder or individual being recommended in any proposals or other business to be presented at the Company’s Annual Meeting of Shareholders (or a statement to the effect that no material interest is known to such Eligible Nominating Shareholder). The Corporate Affairs Committee determines, and reviews with the Board of Directors on an annual basis, the desired skills and characteristics for directors as well as the composition of the Board of Directors as a whole. This assessment considers the directors’ qualifications and independence, as well as diversity, age, skill and experience in the context of the needs of the Board of Directors. With respect to diversity considerations, the Committee seeks representation from general dentistry, dental specialists and oral surgeons for the dentist director seats on the Board. For the non-dentist director positions, the Committee looks for experience with key business areas such as corporate governance, financial reporting, risk management, insurance regulation, health care reimbursement and information technology. The Committee assesses the current directors relative to these diversity criteria and determines the qualifications needed from a new director candidate. In addition, the Committee periodically assesses the Board diversity criteria relative to the Company’s current needs and business environment. At a minimum, directors should share the values of the Company and should possess the following characteristics: high personal and professional integrity; the ability to exercise sound business judgment; an inquiring mind; and the time available to devote to Board of Directors’ activities and the willingness to do so. In addition to the foregoing considerations, generally with respect to nominees recommended by shareholders, the Corporate Affairs Committee will evaluate such recommended nominees considering the additional information regarding them contained in the recommendation notices. When seeking candidates for the Board of Directors, the Committee may solicit suggestions from incumbent directors and management. Ultimately, the Corporate Affairs Committee will recommend to the Board of Directors prospective nominees who the Corporate Affairs Committee believes will be effective, in conjunction with the other members of the Board of Directors, in collectively serving the long-term interests of the Company’s shareholders. 9 In 2012, the Corporate Affairs Committee retained a professional search firm to identify and evaluate prospective nominees to stand for election to the Board of Directors. In 2013 and 2014, the Committee did not retain a professional search firm for this purpose. Communications with the Board of Directors If you wish to communicate with the Board of Directors, you should mail a written statement of the purpose and substance of your desired communication to: DCP Holding Company, 100 Crowne Point Place, Cincinnati, Ohio 45241, Attention: Corporate Secretary. Your communication will be reviewed to determine its appropriateness by our Corporate Secretary. Our Corporate Secretary reserves the right not to forward to directors any abusive, threatening or otherwise inappropriate materials. Required Vote The six nominees receiving the highest number of votes of the Common Shares present or represented and entitled to be voted shall be elected as directors. Votes withheld from any director are counted for purposes of determining the presence or absence of a quorum for the transaction of business but have no other legal effect under Ohio law. 10 R EPORT OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS The primary role of the Audit Committee is to provide oversight and monitoring of DCP Holding Company’s management and the independent registered public accounting firm and their activities with respect to DCP Holding Company’s financial reporting process. In accordance with its written charter, the Audit Committee assists the Board of Directors in fulfilling its responsibility relating to corporate accounting, reporting practices of the Company, and the quality and integrity of the financial reports and other financial information provided by the Company to any governmental body or to the public. Management is responsible for the financial statements and the reporting process, including the system of internal controls. The independent registered public accounting firm is responsible for expressing an opinion on the conformity of the audited financial statements with generally accepted accounting principles in the United States of America. In the performance of its oversight function, the Audit Committee has: • reviewed and discussed the Company’s audited financial statements for the year ended December31, 2014, with management; • discussed with Deloitte& Touche LLP the matters required to be discussed by Statement on Auditing Standards No. 114, as amended (AICPA Professional Standards, Vol. 1 AU Section 380) as adopted by the Public Company Accounting Oversight Board in Rule 3200T; • received from Deloitte& Touche LLP the written disclosures and letter from Deloitte & Touche LLP required by the Public Company Accounting Oversight Board regarding Deloitte & Touche LLP’s communications with the Audit Committee concerning independence; and • discussed with Deloitte& Touche LLP any relationships that may affect their objectivity and independence. Based upon the review and discussions described in this Report, the Audit Committee recommended to the Board of Directors that the audited financial statements be included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014, for filing with the Securities and Exchange Commission. THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS James E. Kroeger, MBA, CPA, Chairman Michael J. Carl, DDS James T. Foley Molly M. Rogers, MBA, CPA 11 EXECUTIVE COMPENSATION Compensation Discussion and Analysis The Corporate Affairs Committee of the Board (the “Committee”) oversees DCP Holding Company’s executive officer compensation and equity-based programs. The Committee reviews and establishes the compensation and benefits for DCP Holding Company’s executive officers named in the Summary Compensation Table of this proxy statement (the “Named Executive Officers”) and other key employees and reviews the principles and strategies that guide the design of compensation plans and benefit programs for all of the Company’s senior executive officers. The Committee is composed entirely of non-employee members of the Board. Executive Summary The compensation program for the Company’s Named Executive Officers and other key employees is closely linked to Company performance. In 2014, the Company achieved total operating revenue of approximately $92.0 million and net operating income of approximately $3.0 million. In addition, the aggregate book value of the Company’s Common and Preferred Shares has increased from $10,106,337 at December 31, 2013 to $11,374,094 at December 31, 2014. If this high level of Company performance continues, the Named Executive Officers and other key employees may continue to be entitled to increased levels of compensation under the short-term and long-term incentive compensation awards made by the Committee. In order for the dentist shareholders to participate in the benefit of the strong 2014 Company results, the Board of Directors declared a 4% dividend for the holders of Common Shares, payable in March 2015. Objectives of Compensation Program The Company’s compensation programs are designed to help recruit, retain and motivate a group of talented and diverse executives, rewarding them for profitable corporate performance and providing incentives for them to create short-term and long-term corporate stability and growth. Accordingly, the key components of the Company’s compensation package for its executives are base salary, benefits, short-term and long-term incentive cash compensation and other long-term incentives comprised of restricted share or unit awards. The level of these compensation components for the Company’s Named Executive Officers and other key employees is determined by the Committee. The Committee’s philosophy is that the Company will achieve its best results if its executives act and are rewarded as business owners. Ownership is not only about owning stock, but is also about being accountable for business results. Owners take initiative and responsibility for the assets of the business, including its employees. As executives progress to higher levels at the Company, their responsibilities and rewards will progress as well. Executive compensation programs affect all employees by setting general levels of compensation and helping to create an environment of goals, rewards and expectations. Because we believe the performance of every employee is important to our success, we are mindful of the effect of executive compensation and incentive programs on all of our employees. We believe that the compensation of our executives should reflect their success as a management team, rather than individuals, in attaining key operating objectives, such as growth of membership, growth of operating revenue, growth of operating earnings and earnings per share and growth or maintenance of market share and long-term competitive advantage, and ultimately, in attaining an increased book value for our stock. We believe that the performance of the executives in managing our Company, considered in light of general economic and specific company, industry and competitive conditions, should be the basis for determining their overall compensation. We seek to have the long-term performance of our stock reflected in executive compensation through our management equity incentive plan. Elements of Compensation; Determination of Amounts Elements of compensation for our executives include: salary, short-term and long-term incentive compensation, health, disability and life insurance, limited perquisites and restricted share unit awards. Base salaries are typically set for our executive officers at the regularly scheduled November meeting of our Corporate Affairs Committee. At this meeting, the Committee also approves and adopts the management equity incentive plan for the new fiscal year and typically grants restricted share unit awards to all of our executives and certain other eligible employees. These executives and other eligible employees have the option to elect to defer their restricted share unit awards under the Company’s deferred compensation plan. 12 At the beginning of each fiscal year, including 2014, it has been the practice of the Committee to review the history of all the elements of each executive’s total compensation and compare the compensation of the executives with that of the executives in an appropriate market comparison group. At the fall meeting referred to above, Anthony A. Cook, our CEO, makes compensation recommendations to the Committee with respect to the executives who report to him. Such executives are not present at the time of these deliberations. The Chairman of the Board then makes compensation recommendations to the Committee with respect to Mr. Cook, who is absent from that meeting. The Committee may accept or adjust such recommendations and also determines the Chairman of the Board’s compensation. We pay each element of compensation to attract and retain the executive talent, reward annual performance and provide incentive for a balanced focus on long-term strategic goals as well as short-term performance. The amount of each element of compensation is determined by or under the direction of the Committee, which uses the following factors, among others, to determine the amount of salary and other benefits to pay each executive: • performance against corporate and individual objectives for the previous year; • difficulty of achieving desired results in the coming year; • value of their unique skills and capabilities to support long-term performance of the Company; • performance of their general management responsibilities; and • contribution as a member of the executive management team. These elements fit into our overall compensation objectives by helping to secure the future potential of our operations, facilitating our entry into new markets, providing proper compliance and regulatory guidance, and helping to create a cohesive team. Our policy for allocating between long-term and currently paid compensation is to ensure adequate base compensation to attract and retain personnel, while providing incentives to maximize long-term value for our Company and our shareholders. Likewise, we provide cash compensation in the form of base salary to meet competitive salary norms and reward good performance on an annual basis and in the form of bonus compensation to reward superior performance against specific short-term goals. We provide restricted share unit non-cash compensation to reward increased share value and as a means to retain the executive officer. The following items of corporate performance may be taken into account in setting compensation policies: • membership, operating revenue and corporate earnings compared to our financial plan for that year; • achievement of our strategic objectives; and • the book value of our Common Shares. Following our 2014 annual meeting, the Committee also considered the results of the say-on-pay vote and determined that no significant change to the compensation program elements was warranted. The Company currently intends to seek a shareholder advisory vote on executive compensation on an annual basis. Compensation Consultant Every two years, with the assistance of an independent executive compensation consultant that reports directly to the Committee, the Committee evaluates the Company’s plans and programs for the CEO against current and emerging compensation practices in the insurance industry, legal and regulatory developments and corporate governance trends. In 2014, the Committee engaged the Compensation Service Group (“CSG”), an independent compensation consultant, to evaluate the external competitiveness of Company’s compensation program for the CEO. CSG utilized two data sources for this analysis: 1) published compensation surveys and 2) proxy statements of SEC-reporting companies with what CSG believed, generated comparable revenue and net income. The Committee utilized the findings of the 2014 evaluation and will evaluate the Compensation program for the CEO with the assistance of a compensation consultant again in 2016. 13 Annually, Mr. Cook, with the assistance of Employers Resource Association, evaluates the Company’s plans and programs for the Company’s executive staff against the current and emerging compensation practices in the insurance industry. This review provides assurance that the Company’s compensation programs are designed to help attract and retain the talent necessary to maintain its long history of strong growth, profitability and shareholder returns. The Committee annually examines the ongoing competitiveness of the Company’s executive compensation programs, reviews both Company and individual executive performance and reports compensation levels for each Named Executive Officer and other key employees to the Board. The Committee works to ascertain and establish competitive levels of base compensation, short-term incentive compensation and long-term incentive awards for the Named Executive Officers and other key employees of DCP Holding Company. Annually, the Committee: • Reviews compensation levels of the Named Executive Officers and other key employees against independent surveys of managed care organizations and health insurance companies provided by our compensation consultants. As a part of this work, the Committee validates that total compensation paid is appropriate based on an analysis that compares the Company’s performance to the performance reported in these independent surveys.The Committee does not benchmark compensation of our Named Executive Officers against any comparator group. • Ensures that a significant portion of the total compensation packages for the CEO, CFO, and other key employees are performance-based and that compensation opportunities are designed to create incentives for above-target performance and consequences for below-target performance. • Approves the base salary compensation for the Named Executive Officers and other key employees. • Approves the target level of performance-based compensation for the Named Executive Officers and other key employees and the Company performance goals that must be achieved in order for the Named Executive Officers and other key employees to receive all or a portion of their performance-based compensation. • Approves long-term incentive awards in the form of grants of restricted share units under the management equity incentive plan and the deferred compensation plan. While the Committee is solely responsible for establishing the compensation level and components for Mr. Cook, Mr. Cook is responsible for evaluating the compensation level of the other Named Executive Officers and other key employees and making compensation recommendations to the Committee. Mr. Cook is also involved in establishing individual and departmental objectives and goals with the other Named Executive Officers and other key employees and evaluating their performance on an annual basis. Named Executive Officer and Other Key Employee Compensation Base Salaries It is the goal of the Committee to establish salary compensation for our executives based on our Company’s operating performance relative to companies of comparable size in our industry over a three to five year period. In setting base salaries for fiscal 2014, the Committee reviewed the research provided by our compensation consultants in 2012 and 2014 with respect to the salary compensation of officers with comparable qualifications, experience and responsibilities at comparable companies designated by the compensation consultant. The Committee established our target for the total compensation level for the Named Executive Officers and other key employees of DCP Holding Company at the midpoint of the range of compensation for comparable positions from the independent surveys of companies within the health insurance industry provided by our compensation consultants. We believe that this gives us the opportunity to attract and retain talented managerial employees both at the senior executive level and below. The Committee, in determining the base salaries for both Mr. Cook and Robert C. Hodgkins, Jr., our CFO, considered several factors, including, but not limited to, the compensation payable to the chief executive officers and chief financial officers of various other companies, including other specialty insurance companies with comparable asset size and premium income. For 2014, the Committee increased the base salary for Mr. Cook from $386,000 to $403,000 and for Mr. Hodgkins from $226,900 to $238,200 in order to establish these base salaries at the appropriate point in the range of compensation for CEO and CFO positions at comparable companies. 14 Short Term Non-Equity Incentive Compensation The Company has a management non-equity incentive plan which is designed to reward our executives for the achievement of shorter-term financial goals, principally annual increases in plan membership, operating revenue and net operating income. These corporate goals are established at levels that the Committee determines are achievable but also a significant challenge for the executive management team. It is the practice of the Committee to establish these Company performance goals prior to the beginning of the applicable performance year. It is our general philosophy that management be rewarded for their performance as a team in the attainment of these goals, rather than individually. We believe that this is important to aligning our executives and promoting teamwork. As discussed above, the compensation structure is designed to promote the continued growth, profitability and long term financial health of the business. In 2011, the Committee and Company management undertook an analysis of our compensation policies and practices and determined that risks arising from our compensation policies and practices for all of our employees are not reasonably likely to have a material adverse effect on us. However, as a result of our analysis and our compensation objective of achieving an appropriate balance between revenue growth and profitability, the Committee modified the short term management non-equity incentive compensation parameters for 2014. For 2014, each executive was eligible to receive thirty percent (30%) of his or her award based on the performance of the Company relative to the established operating revenue goal and fifty percent (50%) of his or her award based on the performance of the Company relative to the established net operating income goal. The remaining twenty percent (20%) of these awards under the plan are granted at the discretion of the Committee in the case of Mr. Cook and at the discretion of the Committee and Mr. Cook in the case of Mr. Hodgkins and other key employees, based upon achievement by the individual of pre-established individual performance objectives. In November 2013, the Committee established the corporate goals for 2014 of: ● Target operating revenue of $92,182,206 for 2014, with a threshold level of $82,963,985 and a maximum level of $119,836,868 ● Target net operating income of $2,509,114 for 2014, with a threshold level of $1,881,184 and a maximum level of approximately $3,261,848 These target levels corresponded to our achievement of 100% of the operating revenue and 100% of the net operating income as set forth in our financial plan for fiscal 2013. Under the terms of this plan, the target bonus payable for Mr. Cook was established at 30% of his fiscal 2014 base salary. The target bonus amount for Mr. Hodgkins and the other key employees was established at 18% of each officer’s fiscal 2014 base salary. The Company’s total operating revenue for 2014 was $91,998,882. This operating revenue exceeded the threshold level of $82,963,985 but was less than the target level of $92,186,206. The Company’s net operating income for 2014 was $2,958,981. This net operating income exceeded the target level of $2,509,114 but was less than the maximum level of $3,261,848. In addition, the Committee evaluated the performance of Mr. Cook relative to the achievement of his position-specific performance objectives, and Mr. Cook evaluated the performance of the other Named Executive Officers and other key employees relative to their position-specific performance objectives. Based on these performance results, on March 5, 2015 the Committee awarded Mr. Cook a non-equity incentive compensation payment equal to 39.0% of his base salary. The Committee also awarded non-equity incentive compensation to Mr. Hodgkins and Ms. Fronczek equal to 23.3% of their base salaries. 15 Long Term Non-Equity Incentive Compensation In 2007, the Committee established a long term non-equity incentive compensation arrangement for Mr. Cook. This long-term non-equity incentive arrangement is intended to motivate Mr. Cook to achieve long term success for the Company as well as assist in the retention of Mr. Cook. This long-term non-equity incentive arrangement is designed to reward Mr. Cook for increasing the aggregate book value of our Common Shares over the four year period from 2008 through 2011 and was included in Mr. Cook’s employment contract for 2008. Mr. Cook’s employment contracts for 2009 and 2010 also included similar long term non-equity incentive arrangements for the period from 2009 through 2012 and 2010 through 2013, respectively. Mr. Cook’s employment contract for 2011 included a long term non-equity incentive arrangement for the period from 2011 through 2014 whereby Mr. Cook is rewarded for increasing the aggregate book value of the Common and Preferred Shares over the four year period, adjusted for any common share dividends paid or provider withhold paid during the four-year period. In 2011, the Committee changed from this long term non-equity incentive compensation arrangement to a long term equity incentive compensation arrangement for Mr. Cook for the three year period from 2012 – 2014 and for the three year period from 2013 – 2015. The Committee also made Robert Hodgkins, the CFO, eligible to participate in these long term equity incentive compensation arrangements (see Long Term Equity Incentive Compensation on page 17). Then, in 2013, the Committee decided to discontinue the long term equity incentive compensation arrangement and to resume the long term non-equity incentive compensation arrangement for both Mr. Cook and Mr. Hodgkins. The Committee made this decision in order to eliminate the dilutive effect of additional outstanding RSUs on the return on equity of the Company’s Common Shareholders. Mr. Cook’s employment contract for 2014 included a long term non-equity incentive arrangement for the period from 2014 through 2016 whereby Mr. Cook is rewarded for increasing the aggregate book value of the Common Shares over the three year period, adjusted for any common share dividends paid or provider withhold paid during the three-year period. The Committee also approved a long term non-equity incentive compensation arrangement for Robert Hodgkins whereby Mr. Hodgkins is rewarded for increasing the aggregate book value of the Common Shares over the three year period, adjusted for any common share dividends paid or provider withhold paid during the three-year period. The following is a summary of the results relative to this long term non-equity incentive compensation program through December 31, 2014. 2008 – 2011 Period The threshold level for the aggregate book value of Common Shares was not achieved for the four year period. Accordingly, no incentive compensation was paid to Mr. Cook. 9 – 201 2 Period The threshold level for the aggregate book value of Common Shares was not achieved for the four year period. Accordingly, no incentive compensation was paid to Mr. Cook. – 201 3 Period The threshold level for the aggregate book value of Common Shares was not achieved for the four year period. Accordingly, no incentive compensation was paid to Mr. Cook. 2011 – 2014 Period The maximum level for the aggregate book value of Common and Preferred Shares was achieved for the four year period. Mr. Cook received a partial payment related to this incentive compensation of $23,417 in March 2014. Accordingly, incentive compensation of $117,087 was paid to Mr. Cook in March 2015. In 2014, the Company increased the bonus payable liability related to this long term incentive compensation arrangement for Mr. Cook by $35,126. This amount is included in the non-equity incentive compensation for Mr. Cook in the Summary Compensation Table. 2014 – 2016 Period At this time, the expected level for the aggregate book of the Common Shares as of December 31, 2016 is the stretch level. Accordingly, the Company has established a compensation liability to Mr. Cook and to Mr. Hodgkins based on the stretch level of performance. If the stretch level is achieved as of December 31, 2016, the amount payable to Mr. Cook will be $100,750 and the amount payable to Mr. Hodgkins will be $59,250. In 2014, the Company increased the bonus payable liability related to this long term incentive compensation arrangement for Mr. Cook by $33,583 and for Mr. Hodgkins by $19,750. These amounts are included in the non-equity incentive compensation for Mr. Cook and Mr. Hodgkins in the Summary Compensation Table. 16 Management Equity Incentive Plan Our Management Equity Incentive Plan is the primary vehicle for offering long-term incentive compensation. We also regard our Management Equity Incentive Plan as a key retention tool. With respect to long-term incentive awards, the Committee implemented the 2olding Company Management Equity Incentive Plan, as amended, which ties a portion of executive compensation to restricted share unit awards that increase in value with the value of the Company’s Common Shares. Re tention Incentive Plan In 2014, the Committee granted to the Named Executive Officers and other key employees a number of restricted share units (“RSUs”) with a book value at the beginning of the year equal to approximately 5% of each individual’s base salary. These grants were approved at the regularly scheduled meeting of the Committee which was held in December 2013 to be effective January 1, 2014. The Committee apprised the Board of Directors of these grants in December 2013. A Named Executive Officer or key employee must be a Company employee for more than one year before becoming eligible to receive RSU grants. These RSUs vest over the course of a four year period, with 10% vesting in year one, 20% vesting in year two, 30% vesting in year three and 40% vesting in year four. There are no performance criteria associated with the vesting of these RSUs. The only requirement for vesting is that the individual is an employee of the Company at the end of the applicable vesting year. Long Term Equity Incentive Plan Mr. Cook’s employment contract for 2012 included a long term equity incentive arrangement for the period from 2012 through 2014 whereby Mr. Cook is awarded restricted share units (“RSUs”) in lieu of cash for achieving the Company’s long term performance objectives. In addition the Committee decided to extend this long term equity incentive plan to Mr. Hodgkins, the CFO. This long term equity incentive plan was approved by the Board of Directors in February 2012. The parameters of Mr. Cook’s and Mr. Hodgkins’s long term equity incentive arrangements for the period from 2012 through 2014 are shown below. Level Three Year Average % Increase in Adjusted Book Value of Common and Preferred Shares Resultant Adjusted Book Value of the Company’s Common and Preferred Shares at 12/31/2014 Anthony Cook Restricted Share Units Robert Hodgkins Restricted Share Units Threshold 10% 25 15 Target 12% 76 46 Stretch 14% 77 Maximum 16% The adjusted book value of the Company’s common and preferred shares as of December 31, 2014 was $12,869,694. Given that the adjusted book value of the Common and Preferred Shares is greater than the maximum level shown above, the 229 RSUs awarded to Mr. Cook and the 139 RSUs awarded to Mr. Hodgkins associated with the maximum performance level are now fully vested. Mr. Cook’s employment contract for 2013 included a long term equity incentive arrangement for the period from 2013 through 2015 whereby Mr. Cook is awarded restricted share units (“RSUs”) in lieu of cash for achieving the Company’s long term performance objectives. In addition the Committee decided to extend this long term equity incentive plan to Mr. Hodgkins, the CFO. This long term equity incentive plan was approved by the Board of Directors in February 2013. The parameters of Mr. Cook’s and Mr. Hodgkins’s long term equity incentive arrangements for the period from 2013 through 2015 are shown below. 17 Level Three Year Average % Increase in Adjusted Book Value of Common and Preferred Shares Resultant Adjusted Book Value of the Company’s Common and Preferred Shares at 12/31/2015 Anthony Cook Restricted Share Units Robert Hodgkins Restricted Share Units Threshold 10% 24 14 Target 12% 71 41 Stretch 14% 69 Maximum 16% If the three year average increase in the adjusted book value of the Company’s Common and Preferred Shares is less than the threshold level of 10%, no RSUs will be awarded to Mr. Cook or Mr. Hodgkins. No additional RSUs are awarded if the three year average increase in the adjusted book value of the Common and Preferred Shares is greater than the maximum level of 16%. In addition, the RSUs awarded are calculated on a continuum between any two performance levels. In 2014, the Company increased the bonus payable liability related to this long term incentive compensation to Mr. Cook and Mr. Hodgkins for the 2013 through 2015 period by $111,062. Deferred Compensation Plan Because of the evolution of regulatory, tax and accounting treatment of equity incentive programs and because it is important to us to retain our named executive officers and other key employees, we determined that it is important to provide our executive officers and key employees with the ability to elect to receive their RSUs as deferred compensation in lieu of taxable restricted share awards. Accordingly, the Company has established the DCP Holding Company Deferred Compensation Plan. Under the terms of the deferred compensation plan, our executives and key employees can elect to defer a portion of their cash compensation and their granted RSUs as they vest. Because deferred cash compensation and deferred RSUs can appreciate in value on a tax-deferred basis, we believe that this is a more efficient way to reward them for and motivate them toward superior long-term performance. To measure the amount of our obligation to each participant under the plan, we maintain a separate bookkeeping record for each participant, which we refer to as an “account.” Participants may direct the investment of the portion of the account allocable to that participant in certain mutual funds, or the participant may direct the investment to our tracking shares. We then credit or debit the participant’s account with earnings or losses based upon the performance results of the notional investment options selected by the participant. The participant may change the allocation of his or her account among the investment alternatives then available under the plan. For management employees, we pay deferred balances upon retirement, termination from employment, death or disability, or at a fixed date determined by the participant. We pay deferred balances in cash.A Named Executive Officer or other key employee may defer receipt of common shares that otherwise would be issued on the date that RSUs vest until after the person has a separation from service or until a fixed future date. Perquisites We limit the perquisites that we make available to our executives. Our executives are entitled to few benefits that are not otherwise available to all of our employees. In this regard it should be noted that we do not provide pension arrangements, post-retirement health coverage, or similar benefits for our executives or employees. The perquisites we provided in fiscal 2014 are as follows: The Named Executive Officers each received a monthly car allowance and Mr. Cook was authorized to be reimbursed for club membership fees. Our health and insurance plans are the same for all employees. In general, our employees that have elected the high deductible health plan with the health saving account pay approximately 17% of the health premium due and receive employer health savings account contributions. Our employees who elect the traditional PPO health plan pay approximately 35% of the health premium due. Employees that elect to not participate in the Company’s health insurance plan receive a monthly health care cost allowance of $200.00. All employees who participated in our 401(k) plan received matching funds equal to 50% of the first 4% of their base salary that they elect to contribute into the 401(k) plan. All of our Named Executive Officers and other key employees participated in our 401(k) plan and received matching funds. All employees are allowed to receive cash for unused vacation time in accordance with the provisions of the Company’s Employee Handbook. 18 The vesting of certain of the equity and non-equity incentive plan compensation for the Named Executive Officers shown below will be contingent upon both the achievement of specific Company performance criteria over a three year period and continued employment with the Company. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Share Awards Non-Equity Incentive Plan Compensation All Other Compensation Total Named Executive Officers Anthony A. Cook $ President & CEO 743,425 Robert C. Hodgkins, Jr., Vice President & CFO Other Key Employees Jodi M. Fronczek, Chief Operations Officer This table includes the aggregate grant date fair values of restricted share unit (“RSU”) awards in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 718 for 2014 and prior years. For 2014 includes the following RSU awards related to the Retention Incentive Plan with a grant date fair value of $894.29 per RSU: Anthony Cook, 23 RSUs, Robert Hodgkins, 13 RSUs, and Jodi Fronczek, 9 RSUs. The 2014 non-equity incentive plan compensation for Ms. Fronczek is equal to 23.3% of her base salary. The 2014 non-equity incentive plan compensation for Mr. Cook is equal to 39.0% of his base salary for the short term non-equity incentive plan portion and 8.3% of his base salary for the long term non-equity incentive plan portion. The 2014 non-equity incentive plan compensation for Mr. Hodgkins is equal to 23.3% of his base salary for the short term non-equity incentive plan portion and 8.3% of his base salary for the long term non-equity incentive plan portion. See “Short Term Non-Equity Incentive Compensation” and “Long Term Non-Equity Incentive Compensation” in Compensation Discussion and Analysis. For 2014 includes: Car allowances for: Anthony Cook, $6,000, and Robert Hodgkins, $6,000. Health care credits for: Anthony Cook, $10,016, Robert Hodgkins, $4,854, and Jodi Fronczek, $3,591. 401(k) matching contributions for: Anthony Cook, $8,140, Robert Hodgkins, $4,879, and Jodi Fronczek, $3,124. Club membership fees for: Anthony Cook, $5,656. We previously reported in this Summary Compensation table the investment earnings on deferred compensation for our named executive officers and other key employees. We have subsequently determined that these amounts do not represent above-market interest or preferential earnings and therefore are not required to be reported in this table under SEC rules. 19 GRANTS OF PLAN-BASED AWARDS Estimated Future Payouts Under Non-Equity Incentive Plan Awards Estimated Future Payouts Under Equity Incentive Plan Awards Name Board Approval Date Grant Date Threshold Target Maximum Threshold Target Maximum Grant Date Fair Value of Share Award Anthony A. Cook, 12/12/13 1/2/14 — President and Chief Executive Officer 6/19/14 12/10/14 Robert C. Hodgkins, Jr., 12/12/13 1/2/14 — Vice President and Chief Financial 6/19/14 Officer 12/10/14 Jodi M. Fronczek 12/12/12 1/2/13 — Chief Operations Officer 12/12/12 The long term non-equity incentive compensation plan for Mr. Cook and Mr. Hodgkins for the three year period from 2014 – 2016 were approved on June 19, 2014. The target amounts for this long term non-equity incentive compensation plan were established at 15% of the 2014 base salaries of Mr. Cook and Mr. Hodgkins of $403,000 and $237,000, respectively. The long term non-equity incentive compensation is based on the growth in the adjusted book value of the Common Shares and Shareholders’ Equity from January 1, 2014 through December 31, 2016. (see Long Term Non-Equity Incentive Compensation on page 16) On December 10, 2014, the short term non-equity incentive plan compensation target amount for Anthony Cook was established at 30% of his fiscal 2015 base salary of $411,060 or $123,318 for the short term non-equity incentive plan for 2015. The short term non-equity incentive plan compensation target amounts for Mr. Hodgkins and Ms.Fronczek were established at 18% of their fiscal 2015 base salaries. These performance target levels correspond to our achievement of 100% of operating revenue and 100% of net operating income as set forth in our financial plan for fiscal 2015. (see Short Term Non-Equity Incentive Compensation on page 14) Represents the current book value of the restricted share units granted to the Named Executive Officers and other key employees pursuant to the Company’s Retention Incentive Plan component of the 2006 Dental Care Plus Management Equity Incentive Plan in January 2014: Anthony A. Cook, 23 shares, Robert C. Hodgkins, Jr., 13 shares, and Jodi M. Fronczek, 9 shares. Because each Named Executive Officer and other key employee elected to defer receipt of these shares pursuant to the Company’s Deferred Compensation Plan, the shares are treated as phantom shares pursuant to the Issuer’s Deferred Compensation Plan. Each phantom share is the economic equivalent to one Class B Common Share and under the Deferred Compensation Plan will be settled in cash when each Named Executive Officer terminates his or her status as an employee of the Company. The phantom shares vest over a period of 4 years on the anniversary of the date of grant as follows: January 2014 grants - 10% 2013, 20% 2014, 30% 2015, 40% 2016. (see Retention Incentive Plan on page 17) The amounts relative to the Retention Incentive Plan reflected above assume a grant date fair value per Class B Common Share for the January 2014 grants of $894.29 as of December 31, 2013. 20 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END Restricted Share Unit Awards Name Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights that Have Not Vested (#)(1) Equity Incentive Plan Awards: Market or Payout
